Citation Nr: 0310419	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-14 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether the appellant has presented new and material evidence 
to reopen a claim for recognition as the veteran's surviving 
spouse for Department of Veterans Affairs (VA) death benefits 
purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and a neighbor


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had honorable active military duty from May 1964 
to May 1968 and from May 1972 to July 1968.  The veteran also 
served in the active military from July 1978 to November 
1983, but was discharged from this period of service under 
other than honorable conditions.  He died in May 1996.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from the March 2002 administrative notice 
of the Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO) in Montgomery, Alabama, 
finding that new and material evidence had not been submitted 
to warrant reopening of the appellant's claim of entitlement 
to status as the veteran's surviving spouse for VA death 
benefits purposes.  




FINDINGS OF FACT

1.  A claim of entitlement to VA death benefits was denied 
the appellant by a November 1996 VA administrative denial on 
the grounds that the appellant was not the surviving spouse 
of the veteran.  That determination became final in the 
absence of a timely filed notice of disagreement.  

2.  Evidence received since the November 1996 administrative 
denial is new and so significant that it must be considered 
in order to fairly decide on the merits the appellant's claim 
of entitlement to status as the surviving spouse of the 
veteran for purposes of VA death benefits.

3.  The veteran and the appellant were legally married and 
had a child together born of that marriage in 1971.  

4. The veteran and the appellant were legally divorced in 
October 1980.  

5.  The veteran married another woman in December 1980, but 
subsequently divorced that woman at some time in the 1980's.  

6. The veteran and the appellant entered into a common law 
marriage in early 1993, multiple years prior to the veteran's 
death in May 1996.
 
7.  From the time of their common-law marriage in early 1993 
until the time of the veteran's death in May 1996, the 
veteran and the appellant lived together continuously except 
for temporary separations not the fault of either party. 

8.  Since the veteran's death, the appellant has not 
cohabited with another or held herself out as married to 
another, and has not remarried.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
November 1996 RO administrative denial of recognition of the 
appellant as the veteran's surviving spouse for VA death 
benefits purposes; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (2002).

2.  The requirements for the appellant's recognition as the 
veteran's surviving spouse for VA death benefits purposes 
have been met.  38 U.S.C.A. §§ 101(3), 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 3.102, 3.159 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Development

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5100 et seq. (West 2002) (VCAA); 
38 C.F.R. § 3.102, 3.159, 3.326(a).  The provisions of these 
statutes and regulations apply to this claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

By this decision the appellant has been afforded a complete 
grant of the benefit sought as to the issue of entitlement to 
recognition as the surviving spouse of the veteran for VA 
death benefits purposes.  Accordingly, there is no reasonable 
possibility that additional assistance would further the 
appellant's claim. 

Applicable Law and Reopening of  the Claim

The appellant seeks to reopen her claim for recognition as 
the surviving spouse of the deceased veteran.

The term "surviving spouse" means . . . a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in the case not involving marriage) has not since the death 
of the veteran . . . lived with another person and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 U.S.C.A. § 101(3) (West 2002).

Section 3.50 of title 38, Code of Federal Regulations, the 
implementing regulation, states,

(b) Surviving spouse. . . . "[S]urviving spouse" 
means a person of the opposite sex whose marriage 
to the veteran meets the requirements of § 3.1(j) 
and who was the spouse of the veteran at the time 
of the veteran's death and:

(1) Who lived with the veteran continuously from 
the date of marriage to the date of the veteran's 
death except where there was a separation which was 
due to the misconduct of, or procured by, the 
veteran without the fault of the spouse; and

(2) Except as provided in § 3.55, has not remarried 
or has not since the death of the veteran and after 
September 19, 1962, lived with another person of 
the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other 
person.

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied.  38 C.F.R. § 
3.1(j) (2002).  During the final years of the veteran's life, 
the veteran and the appellant resided in the veteran's home, 
located in the State of Alabama.  In Alabama, the elements of 
common law marriage are capacity, present agreement or mutual 
consent to enter into the marriage relationship, public 
recognition of the existence of the marriage, and 
cohabitation or mutual assumption openly of marital duties 
and obligations.  See Creel v. Creel, 763 So.2d 943, 946 
(Ala. 2000); Adams v. Boan, 559 So.2d 1084, 1086 (Ala. 1990). 

Under 38 C.F.R. § 3.156(a), in order to reopen a claim for VA 
benefits, there must be added to the record new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that once a 
denial of a claim for VA benefits has become final the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when a claimant seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The language of section 3.156(a) itself is 
to be used to determine if evidence submitted since the last 
prior final denial is new and material, so as to warrant 
reopening the claim.  See Hodge v. West, 155 F. 3d. 1356 
(1998).  

The RO last denied the appellant recognition as the veteran's 
surviving spouse for VA death benefits purposes by a VA 
administrative denial letter dated in November 1996, based on 
the October 1980 divorce decree of record at that time.  That 
decision became final due to a lack of timely notice of 
disagreement to initiate an appeal.  38 C.F.R. § 20.302(a) 
(2002).

Subsequent evidence presented includes a transcript of 
testimony at a hearing before the undersigned in December 
2002.  At the hearing, both the appellant and a neighbor who 
resided down the road from the appellant testified regarding 
the place of residence of the veteran and the relationship 
between the appellant and the veteran during the years 
immediately prior to the veteran's death.  The testimony of 
the appellant and the neighbor included details of that 
relationship which serve as evidence not previously received 
supportive of the claim of entitlement to recognition of the 
appellant as the surviving spouse of the veteran.  The Court 
has held that such hearing testimony may be considered new 
and material evidence to reopen a claim.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The Board considers the hearing 
testimony to be new and so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly the Board finds that the veteran's claim of 
entitlement to recognition of the appellant as the surviving 
spouse of the veteran is reopened. 38 C.F.R. § 3.156(a).
Claim Analysis on the Merits

The claim having been reopened, the question presented on the 
merits is whether the appellant is the surviving spouse, or 
widow, of the veteran for purposes of entitlement to VA death 
benefits.  Applicable law is as stated above.  

Here, the appellant by her own statements admits to the 
possibility of divorce on or around 1980, at a time when she 
was reportedly committed to a mental institution.  The 
appellant also conceded in testimony before the undersigned 
at a December 2002 hearing, that the veteran may have 
remarried another after that divorce.  (Hearing transcript, 
pp. 19, 20.)  

The claims folder contains an October 1980 final judgment of 
dissolution of marriage between the appellant and the veteran 
from a Florida court of appropriate jurisdiction.  The 
appellant has not presented any colorable evidence to 
challenge this divorce.  The Board therefore considers the 
October 1980 divorce to be valid for purposes of this 
decision.  

The claims folder also contains a December 1980 certificate 
of marriage signed by a marrying authority within the State 
of California, informing of the veteran's marriage to another 
woman.  Once again, absent any colorable evidence challenging 
the validity of that marriage, the Board considers that 
December 1980 marriage to be valid.  While the record 
contains no primary documentation of the terminaton of that 
marriage, there is secondary evidence indicating that the 
marriage was terminated by divorce sometime after 1984.  

In April 1984 the veteran filed Declaration of Marital 
Status, VA Form 21-686c, informing of his marriage to his 
wife whom he married in December 1980, and informing of their 
custody of two children born to that woman years prior to 
that marriage.  In that declaration, in which the veteran 
also informed of the status of his children, the veteran 
informed of a child born to the appellant in January 1971 who 
was then in the custody of the appellant.  From this 
statement, as well as from concurring statements made by the 
appellant, the Board determines that the veteran and the 
appellant had a child, a son, born to them in the course of 
their marriage in January 1971.  

The appellant has steadfastly contended that while they may 
have become divorced against her will and against her wishes 
in 1980, the veteran returned to live with her on December 
20, 1986, and lived with her continuously from that time in 
her home in Alabama up until the time of his death on May 6, 
1996, except for certain periods of time when he was 
hospitalized at VA medical facilities.  She has further 
testified at the above-noted hearing before the undersigned 
that they held themselves out as married during this period, 
that she cared for and looked after him as if they were 
married, that it was their mutual intent to be married to 
each other during that period, and that they also sexually 
consummated that marriage, so that they were for all intents 
and purposes married.  The appellant thereby asserts that if 
they had been divorced in 1980, then they had subsequently 
entered into a common law marriage in which they remained for 
approximately 10 years up until the veteran's death.  

A careful review of the claims folder reveals that the 
veteran submitted claims for compensation in February 1988 
and December 1989.  On both instances, he reported his 
marital status as "divorced," thus indicating that his 
second marrage had been terminated.  In his claims, he also 
listed as his place of residence addresses other than that of 
the appellant.  This contradicts the appellant's contention 
that he had resided with her since December 1986 except when 
hospitalized or otherwise undergoing inpatient care.  
Further, at a VA psychiatric examination for compensation 
purposes in March 1990, the examiner noted that the veteran 
was twice divorced, unemployed, and reportedly unable to 
work.  The examiner further noted that the veteran's 
financial situation was grossly inadequate to meet his needs, 
and that he had a history of both alcoholism and diabetes 
with recent hospitalization for both of these.  The veteran 
reported at the examination that he had been residing at a 
friend's home, and had not been paying for this residence.  
Other medical records within the claims folder also suggest 
that the veteran had been unable to support himself, 
destitute, and homeless during this period.  These all 
support the information supplied by the veteran during that 
period, that he was not living with or substantially 
supported by the appellant during this period.  

Further, while the veteran listed his address as residing 
with the appellant in October 1992, in the same January 1993 
letter in which he thanked the VA for granting him disability 
benefits for PTSD, he informed that he was permanently 
changing his address, and provided an address other than that 
of the appellant.  A VA psychiatric treatment record from 
January 1993 records the veteran's report of having moved 
from his ex-wife's house to that of a friend, due to 
difficulties in dealing with issues of honesty and male-
female relationships generally.  

The record thus reflects that in the early 1990's the veteran 
may have been reluctant initially to return to live with the 
appellant, and the weight of the evidence thus indicates that 
at least for some significant period of time in the late 
1980's and early 1990's, the veteran was either not residing 
with the appellant or lacked an intent to reside with the 
appellant, the appellant's contentions to the contrary 
notwithstanding.  

In support of her position that they were married under 
common law, the appellant presented not only her own 
testimony at the December 2002 hearing, but also that of a 
neighbor.  The neighbor who testified seems distinctly 
qualified to assess the appearance of such a common law 
marriage, living as he has been just up the road from the 
home of the appellant for multiple decades.  That neighbor 
informed that he visited the appellant and the veteran on 
multiple occasions in their home in the decade prior to the 
veteran's death, and had been under the impression that the 
appellant and the veteran were married.  The neighbor further 
testified that he had observed the veteran to have been away 
from the appellant's home for extended periods including 
periods lasting months, but that he had spoken to the veteran 
and had been informed that these absences were due to the 
veteran's hospitalizations for illnesses.  The appellant also 
has attested to these absences for the veteran's multiple 
illnesses in the final years of his life, which illnesses 
necessitated extended stays at VA medical facilities.  
However, the appellant averred that he would return from 
these VA facilities during this period to the appellant's 
home to reside.  

Despite the above-noted recalcitrance on the part of the 
veteran up until January 1993, the record reflects that later 
that month the veteran had already returned to the 
appellant's house, as reflected in the address indicated on 
the veteran's further submission to the VA dated later in 
January 1993 and received in February 1993.  Thereafter, 
there is no subsequent record in the claims folder informing 
of a change in the veteran's permanent address from that of 
the appellant.  While there are multiple hospitalization 
records from January 1993 onward indicating the veteran's 
extended inpatient treatment at VA facilities, these 
nonetheless show that the veteran was considered to be 
residing with the appellant and to have an immediate family 
which was consulted for medical care.  A record of an October 
to December, 1994, VA hospitalization during which the 
veteran's left leg was amputated below the knee due to 
diabetes-related infection, informs that the veteran and his 
family had agreed to this procedure.  Further, in a May to 
August, 1995 VA hospitalization record, the veteran was noted 
to be residing with an ex-wife.  

Also from late January of 1993 up to his death, the veteran 
filed VA claims and supporting documents wherein the veteran 
listed the appellant's address as his own, and did not list 
any other addresses other than those of VA medical care 
facilities.  It thus appears that from late January 1993 
onward until his death, the veteran and the appellant had 
reconciled to cohabiting when the veteran was not undergoing 
VA inpatient care.  The veteran's death certificate shows 
that the appellant was identified both as his surviving 
spouse and as the informant of his death.  

In short, evidence presented within the record by the 
appellant, by the appellant's neighbor, and the veteran's own 
VA claims records and medical records, all indicate that the 
veteran resided with the appellant for multiple years 
immediately prior to his death.

As noted above, Alabama law governs the question of whether 
the veteran and the appellant had a common law marriage in 
the years prior to the veteran's death.  Criteria under 
Alabama law for common law marriage, also as noted above, are 
capacity to marry, present agreement or mutual consent to 
enter into the marriage relationship, public recognition of 
the existence of the marriage, and cohabitation or mutual 
assumption openly of marital duties and obligations.  

The March 1990 VA psychiatric examination report, as noted 
above, indicated that the veteran was twice divorced, and 
factual backgrounds within other VA medical records of the 
veteran from around that time support that fact.  It thus 
appears that the veteran had capacity to marry from at least 
from 1990 onward.  The appellant has attested that she was 
married to the veteran and no one else, and hence also had 
the capacity to marry, or knew of no legal impediment to 
marriage.  See 38 U.S.C.A. § 3.103(a) (West 2002).  The Board 
is satisfied by the appellant's testimony to the effect that 
the veteran and the appellant were effectively married by 
mutual agreement, and that they had consummated their 
marriage.  This consummation, together with their living 
together from late January 1993 onward, constitutes 
cohabitation sufficient to fulfill the requirements of 
cohabitation under Alabama common law.  

The Board believes the question of present agreement or 
consent to marriage was answered by the neighbor in his 
testimony, when he informed that he had visited with the 
veteran and the appellant on multiple occasions during that 
period and he had thought they were married.  Certainly at 
any time during this interval the veteran could have 
discredited the neighbor's belief that they were married by 
merely informing that they were not married, and he 
apparently did not do so.  The neighbor's testimony also 
provides the remaining element of public recognition as 
required under Alabama law.  Accordingly, the Board finds 
that all elements of Alabama law were satisfied for purposes 
of the current determination.  Hence the Board determines 
that the veteran and the appellant had a common law marriage 
under Alabama law in the final years of the veteran's life.  
Because the requirements of a marriage under the laws of the 
applicable jurisdiction have been satisfied, there was a 
valid marriage during this period for purposes of VA law, 
pursuant to 38 C.F.R. § 3.1(j).

The Board also finds that the appellant and the veteran 
continuously cohabited together during the final years of the 
veteran's life, with separations due to the veteran's 
extended VA hospitalizations fitting within the allowable 
exception of temporary separations occurring which are not 
the fault of either party, pursuant to 38 C.F.R. §  3.53(a).  

The Board also accepts the appellant's testimony as factual 
that she has not cohabited with another since the veteran's 
death, or held herself out as married to another, and that 
she has not remarried.  She is living only with her son.

Accordingly, the Board determines that the evidence favors 
the conclusion that the appellant had a legal common law 
marriage with the veteran entered into in early 1993, that 
they lived together continuously for multiple years from that 
time until the veteran's death in May 1996, and that since 
the veteran's death the appellant has not remarried or 
cohabited with another of the opposite sex or held herself 
out as remarried.  The Board concludes that the appellant may 
be recognized as the surviving spouse of the veteran, 
pursuant to 38 C.F.R. §  3.50.


ORDER

The claim of entitlement to recognition as the surviving 
spouse of the veteran for purposes of VA death benefits is 
reopened; and that claim is granted.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

